Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 and 29 were cancelled.  Claims 26-27 were amended and 15-28 are pending in the current application.  

Election/Restrictions
Applicant elected without traverse Group III, claims 15-28, drawn to a method treating at least on of obesity, metabolic disorder or related complication and without traverse SEQ ID NO:50 and obesity from Lists I-II in the response filed January 22, 2021
The restriction is deemed proper and is made FINAL in this office action.  Claims 17, 19, 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 15-16, 18, 20-22 and 25-28 are examined on the merits of this office action.


Specification Objection
The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, the sequences found on page 33 disclose peptide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments 

The proper way to reference a peptide sequence is for example, EAAAK (SEQ ID NO: X) (see 37 CFR 1.821(d)). This error should be corrected throughout the Applicant’s specification.

The specification is also objected to for the following minor informality:  On page 33 of the specification, it appears that the greek symbol “α” is showing up in several places as a square (see page 33, paragraph 00151, line 3, for example).  Applicant should correct this error.

  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15, 18, 20-22 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 claims “A method of treating at least one condition selected from the group consisting of obesity, a metabolic disorder, and a related complication in a subject…..”  Regarding the term “related complication” it is unclear what condition the complication is “related to”.   Applicant should clarify this point of confusion so that the metes and bounds of the claims can be determined.  Claims 18, 20-22, 25-28 are also rejected due to their dependence on claim 15 and not further clarifying this point of confusion.


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16, 18, 20-22 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of specific metabolic abnormalities/disorders does not reasonably provide enablement for treatment/prevention of ANY metabolic disorder or related complication.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (2) the breadth of the claims:
	

“Metabolic disorders” encompasses and disease or disorder that has a metabolic component which is a vast number of disorders.  For example, Healthline (Nutrition and Metabolism Disorders, http://www.healthline.com/health/nutrition-metabolism-disorders, accessed on 2/19/2017) states "A metabolic disorder occurs when the metabolism process fails and causes the body to have either too much or too little of the essential substances needed to stay healthy.  Our bodies are very sensitive to errors in metabolism. The body must have amino acids and many types of proteins to perform all of its functions. For example, the brain needs calcium, potassium and sodium to generate electrical impulses, and lipids (fats and oils) to maintain a healthy nervous system.  Metabolic disorders can take many forms. For instance: a missing enzyme or vitamin that is necessary for an important chemical reaction abnormal chemical reactions that hinder metabolic processes disease in the liver, pancreas, endocrine glands or other organs involved in metabolism nutritional deficiencies.”  There are a vast number of “metabolic disorders” with varying causes and mechanisms of pathogenesis.   Healthline states that “Metabolic disorders are highly complex and rare. Even so, they are the subject of ongoing research, which is also helping scientists to better understand the underlying causes of more common problems such as lactose, sucrose, and glucose intolerance, and the overabundance of certain proteins.”  In addition, disease such as cancer are now also considered a  “metabolic disease” (See attached handout, Seyfried et al).  


(3) The state of the prior art and (4) the predictability or unpredictability of the art:  
Applicants do not provide a specific definition for metabolic disorders, rather list of several different metabolic disorders including obesity, diabetes and “related complications” which includes fibrosis and inflammation.  “Metabolic disorders” encompasses any disease or disorder that has a metabolic component which is a vast number of disorders.  For example Medline states "A metabolic disorder occurs when the metabolism process fails and causes the body to have either too much or too little of the essential substances needed to stay healthy.  Our bodies are very sensitive to errors in metabolism. The body must have amino acids and many types of proteins to perform all of its functions. For example, the brain needs calcium, potassium and sodium to generate electrical impulses, and lipids (fats and oils) to maintain a healthy nervous system.  Metabolic disorders can take many forms. For instance: a missing enzyme or vitamin that is necessary for an important chemical reaction abnormal chemical reactions that hinder metabolic processes disease in the liver, pancreas, endocrine glands or other organs involved in metabolism nutritional deficiencies.”  There are a vast number of “metabolic disorders” with varying causes and mechanisms of pathogenesis.   Healthline states that “Metabolic disorders are highly complex and rare. Even so, they are the subject of ongoing research, which is also helping scientists to better understand the underlying causes of more common problems such as lactose, sucrose, and glucose intolerance, and the overabundance of certain proteins.”  In addition, disease such as cancer are now also considered a  “metabolic disease” (See attached handout, Seyfried et al).  Thus, the possibilities are vast and non-limited to these examples provided in the specification.  Applicant is not enabled for treatment/prevention of any metabolic disorder or related complication given the breadth of the genus, the various pathological mechanisms and modes of treatment required by the differing disorders.   

(5) The relative skill of those in the art:
The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples: 

Applicants reduce to practice the following: Example 14 discloses use of SEQ ID NO:75 (BHA, an arginase protein) in mice for arginine depletion.  Examples 15-16 uses ABD-rhARG (SEQ ID NO:14, human arginase) and SEQ ID NO:50 (human arginase-ABD094) in mice for depletion of arginine.   Example 17 shows that treatment with SEQ ID NO:50 reduced fat mass, suppressed lipogenesis and improved insulin sensitivity in lean mice.  Example 18 shows treatment of mice undergoing a high fat induced obesity with SEQ ID NO:50. Applicants showed prevention of weight gain in the mice undergoing the high fat diet as compared control with SEQ ID NO:50 treatment (see Figure 19B).  Example 19 shows prevention of HFD induced insulin resistance and impaired glucose tolerance.  Example 20 shows reduction in HFD-induced steatosis with SEQ ID NO:50.  Example 21 shows that SEQ ID NO:50 suppressed the upregulation of adipokines in WAT (see paragraph 0334).  Taken together, Applicants have shown that with specific arginine depleting agents, such as human arginase, specific metabolic disorders including obesity can be treated.
However, there is insufficient disclosure to reasonably predict that the arginine depleting agents of the instant claims would be capable of treating/preventing any metabolic disorder which is inclusive to any cancer type and any related complication.

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to vast number of metabolic disorders, the varying pathological manifestations and numerous factors that may contribute to development of metabolic disorders, and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 18,  20-22 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US20140255377 A1) as evidenced by Seyfried (Carcinogenesis vol.35 no.3 pp.515–527, 2014).
*Please note that Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related complication. 
	Wong discloses a method of treating arginine-dependent diseases (see claim 17) such as cancer (claim 15) comprising administering a therapeutically effective amount of an arginine depleting agent fused to albumin (see claims 15 and 1).   As evidenced by Seyfried et al, cancer is considered a  “metabolic disease” (See attached handout, Seyfried et al, abstract).  Thus, the method of Wong anticipates instant claim 15.  Regarding claim 20, Wong teaches wherein the arginine level is below 50 µm (see figure 11).   Regarding claims 21-22, Wong teaches wherein the arginine depleting agents is an arginine catabolic enzyme and in particular, an arginine deiminase protein (see claim 1).  Regarding claim 16, patients that have cancer are considered patients in need of treating (which includes preventing as defined by Applicant in paragraph 00130, PGPUB) of inflammation.
Regarding claim 18, “wherein the treatment of obesity comprises at least one of preventing fat mass gain…”  As stated above, Applicants have defined treatment to encompass “preventing” (see 
	Regarding claims 25-26, Wong teaches wherein the arginine deiminase protein comprises an albumin binding domain/polypeptide (see claims 1 and 15).


Claim(s) 15-16, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US20050244398 A1) as evidenced by Seyfried (Carcinogenesis vol.35 no.3 pp.515–527, 2014).
*Please note that Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related complication. 
	Cheng discloses a method of treating human malignancies (claims 24-26) comprising administering a therapeutically effective amount (an amount effective to decrease arginine) of the arginine depleting agent human arginase (see claims 24-26 and 15-16).   As evidenced by Seyfried et al, cancer is considered a  “metabolic disease” (See attached handout, Seyfried et al, abstract).  Thus, the method of Cheng anticipates instant claim 15.  Regarding claim 20, Cheng teaches wherein the arginine level is below 10 µm (see paragraph 0055, lines 19-20).   Regarding claims 21-22, Cheng teaches wherein the arginine depleting agents is an arginine catabolic enzyme and in particular, an human arginase 1 protein (see claim 24).  Regarding claim 16, patients that have cancer are considered patients in need of treating (which includes preventing as defined by Applicant in paragraph 00130, PGPUB) of inflammation.
Regarding claim 18, “wherein the treatment of obesity comprises at least one of preventing fat mass gain…”  As stated above, Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, “treatment of obesity” encompasses prevention of obesity and does not require that the patient be obese.  Thus, in the instant case, administering the arginine depleting agent to a subject in need of preventing obesity (which is any human subject including patients with arginine dependent diseases) would inherently prevent fat mass gain or reduce fat mass.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-16, 18,  20-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US20140255377 A1) as evidenced by Seyfried (Carcinogenesis vol.35 no.3 pp.515–527, 2014) in view of Cheng (US20050244398 A1).
*Please note that Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related complication. 
Wong teaches a method of treating arginine-dependent diseases (see claim 17) such as cancer (claim 15) comprising administering a therapeutically effective amount of an arginine depleting agent fused to albumin (see claims 15 and 1).   As evidenced by Seyfried et al, cancer is considered a  “metabolic disease” (See attached handout, Seyfried et al, abstract).  Regarding claim 20, Wong teaches wherein the arginine level is below 50 µm (see figure 11).   Regarding claims 21-22, Wong teaches wherein the arginine depleting agents is an arginine catabolic enzyme and in particular, an arginine deiminase protein (see claim 1).  Regarding claim 16, patients that have cancer are considered patients in need of treating (which includes preventing as defined by Applicant in paragraph 00130, PGPUB) of inflammation. Regarding claim 18, “wherein the treatment of obesity comprises at least one of preventing fat mass gain…”  As stated above, Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, “treatment of obesity” encompasses prevention of obesity and does not require that the patient be obese.  Thus, in the instant case, administering the arginine depleting agent to a subject in need of preventing obesity (which is any human subject including patients with arginine dependent diseases) would inherently prevent fat mass gain or reduce fat mass.
	Regarding claims 25-26, Wong teaches wherein the arginine deiminase protein comprises an albumin binding domain/polypeptide (see claims 1 and 15).
	Wong is silent to wherein the arginine depleting enzyme is human arginase I fused to the Albumin binding domain.
	However, Cheng teaches a method of treating human malignancies (claims 24-26) comprising administering a therapeutically effective amount of the arginine depleting agent human arginase (see claims 24-26 and 15-16).   As evidenced by Seyfried et al, cancer is considered a  “metabolic disease” (See attached handout, Seyfried et al, abstract).  Cheng teaches wherein the arginine level is below 10 
	It would have been obvious before the effective filing date of the claimed invention to use the human arginase I protein of Cheng for depleting arginine and treating cancer in the method of Wong.  One of ordinary skill in the art would have been motivated to do so given that human arginase 1 is stable and is effective at depleting serum arginine in patients.  There is a reasonable expectation of success given that Cheng teaches using human arginase 1 as an arginine depleting agent for treatment of cancer and it was effective at doing so.
	Regarding claim 28, instant SEQ ID NO:49 is an ABD linked to human arginase I with a 6XHis tag.  Wong in view of Chen disclose instant SEQ ID NO:49 given that SEQ ID NO:40 of Wong teaches the same 6XHis Tag, linker, ABD and Poly-N (see Figure 3, SEQ ID NO:40).  Chen teaches the identical human arginase I peptide found in instant SEQ ID NO:49 (see Figure 2B).  Thus, the combined teachings of Wong in view of Chen teach instant SEQ ID NO:49.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 15-16, 18, 20-22 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 9803185. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of treating at least one condition selected from the group consisting of obesity, a metabolic disorder, and a related complication in a subject in need thereof comprising the step of administering a therapeutically effective amount of an arginine depleting agent to the subject” (claim 15).  The instant application further claims “wherein the metabolic disorder is selected from the group consisting of obesity, glucose intolerance, hyperglycemia, diabetes mellitus and the related complication is one or more conditions selected from the group consisting of diabetic nephropathy, diabetic retinopathy, diabetic vasculopathy, diabetic neuropathy, hypercholesterolemia, dyslipidemia, steatosis, steatohepatitis, fibrosis, cirrhosis, inflammation, hypertension, cardiovascular disease, and whitening of brown fat” (See claim 16); wherein the arginine concentration in the subject's serum is maintained below 50 uM (claim 20); herein the arginine catabolic enzyme is an arginase protein, an arginine deiminase protein, or an arginine decarboxylase protein (see claim 22); wherein the arginase protein, arginine deiminase protein, or arginine decarboxylase protein further comprises an albumin binding domain or human serum albumin, or a human IgG Fe domain (claim 25); wherein the arginine catabolic enzyme is a fusion protein comprising an polypeptide and an arginase polypeptide; an ABD polypeptide and an arginine deiminase polypeptide; or an ABD polypeptide and an arginine decarboxylase polypeptide (claim 26); wherein the arginine catabolic enzyme is fusion protein (claim 27) and  wherein the arginine catabolic enzyme comprises a polypeptide having at least 98% sequence homology with SEQ ID NO: 49, SEQ ID NO: 50, SEQ ID NO: 51, SEQ ID NO: 52, SEQ ID NO: 53, SEQ ID NO: 54, SEQ ID NO: 55, SEQ ID NO: 56, SEQ ID NO: 75, or SEQ ID NO: 76 (claim 28).
*Please note that Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, the patient population is not required to have obesity, a metabolic disorder or a related complication. 
US Patent No. ‘185 claims “A method of treating a cancer or inhibiting arginine-dependent tumor growth in a subject comprising administering an albumin-binding arginine deiminase fusion protein to the patient weekly or biweekly to reduce the availability of circulating arginine” (see claim 1).  
Regarding claim 20, US Patent. No. ‘185 discloses wherein the arginine level is below 50 µm (see figure 11) and this property is inherent to the drug and the therapeutically effective concentration which is found in instant claim 9.   Regarding instant claims 21-22, US Patent NO. ‘185 claims wherein the arginine depleting agents is an arginine catabolic enzyme and in particular, an arginine deiminase protein (see claim 1).  Regarding instant claim 16, patients that have cancer are considered patients in need of treating (which includes preventing as defined by Applicant in paragraph 00130, PGPUB) of inflammation. Regarding instant claim 18, “wherein the treatment of obesity comprises at least one of preventing fat mass gain…”  As stated above, Applicants have defined treatment to encompass “preventing” (see paragraph 00130, PGPUB).  Thus, “treatment of obesity” encompasses prevention of obesity and does not require that the patient be obese.  Thus, in the instant case, administering the arginine depleting agent to a subject in need of preventing obesity (which is any human subject including patients with arginine dependent diseases) would inherently prevent fat mass gain or reduce fat mass.
	Regarding claims 25-26, US Patent NO. ‘185 teaches wherein the arginine deiminase protein comprises an albumin binding domain/polypeptide (see claim 1).
	Claims 1-14 of US Patent No. ‘185 are anticipatory over instant claims 15-16, 18, 20-22 and 25-26.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654